Case 2:20-cv-04368-JD Document 15-7 Filed 11/20/20 Page 1 of 4




            EXHIBIT 6
             Case
             Case 2:20-cv-04368-JD
                  2:16-cv-04119-TJS Document
                                     Document15-7
                                              1 Filed
                                                  Filed08/01/16
                                                        11/20/20 Page
                                                                  Page1 2ofof364



      MAN MATHIS & GARY, LLP
       eys at Law
       JENNIFER L. WARD, ESQUIRE
       CHRISTOPHER M. CURCI, ESQUIRE
Attorney ID Numbers: 85019/309820
1800 John F. Kennedy Blvd.
Suite 1500                                                                                          J   ~
Philadelphia, PA 19103                                                        16           4119 '
                                                                                                    '



Phone: (267) 758-6009
Fax: (267) 239-0050
Emails: jward@fmglaw.com/ccurci@fmglaw.com
Attorneys for Defendant, National Board of Osteopathic Medical Examiners, Inc.

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STANLEY A. STEIN,
                              Plaintiff,               CIVIL ACTION

IV.                                                    Docket No:

NATIONAL BOARD OF OSTEOPATHIC
MEDICAL EXAMINERS, INC.,                               NOTICE OF REMOVAL

                         Defendant.

        Defendant, National Board of Osteopathic Medical Examiners, Inc. (the "Defendant"), by

and through its undersigned counsel, hereby give notice of removal of the above-captioned

matter from the Court of Common Pleas of Delaware County, Pennsylvania, in accordance with

28 U.S.C. § 1441 inasmuch as the matter raises a federal question under 18 U.S.C. § 1961, et

seq. In support of this Notice of Removal, Defendant respectfully submits the following:


        1.      On July 1, 2016, Plaintiff, Stanley A. Stein, commenced the underlying
        action by way of a Complaint filed with the Court of Common Pleas of Delaware
        County, Pennsylvania. A true and correct copy of Plaintiff's Complaint 1s
        attached hereto as Exhibit "A".

        2.       Plaintiffs served the Complaint on Defendant on or about July 12, 2016.

        3.       Defendant is the only defendant in this matter.




1682827 I .doc
          Case
          Case 2:20-cv-04368-JD
               2:16-cv-04119-TJS Document
                                  Document15-7
                                           1 Filed
                                               Filed08/01/16
                                                     11/20/20 Page
                                                               Page2 3ofof364



        4.    This matter may be removed on the basis of a federal question as the
        Complaint asserts claims for violation of the Americans with Disabilities Act
        ("ADA") pursuant to 42 U.S.C. § 12101, et seq., and the Age Discrimination in
        Employment Act (ADEA), 29 U.S.C. § 621. Exhibit "A".

        5.     This Notice of Removal is timely as it has been filed within thirty (30)
        days of service of the attached Complaint.

        6.     Notice of removal has been provided this date to the Plaintiff and to the
        Prothonotary of the Court of Common Pleas of Delaware County, Pennsylvania.
        (See Exhibit "B" hereto).

        7.     Attached hereto as Exhibit "C" is a true and correct copy of the docket, all
        process, pleadings, and orders which have been received by the Defendants in the
        underlying matter in the Court of Common Pleas of Delaware County,
        Pennsylvania, excluding the Complaint which is attached hereto as Exhibit "A".


        WHEREFORE, Defendants respectfully give notice that the above-captioned matter is

hereby removed to the United States District Court for the Eastern District of Pennsylvania.


                                                     Respectfully submitted,

                                                     FREEMAN MATHIS & GARY, LLP


Dated: August 1, 2016                        By:
                                                     JE~RD,~~U~
                                                     CHRISTOPHER M. CURCI, ESQUIRE
                                                     Attorneys for Defendant,
                                                     National Board of Osteopathic Medical
                                                     Examiners, Inc.




1682827_l.doc
           Case
           Case 2:20-cv-04368-JD
                2:16-cv-04119-TJS Document
                                   Document15-7
                                            1 Filed
                                                Filed08/01/16
                                                      11/20/20 Page
                                                                Page3 4ofof364



                               CERTIFICATE OF SERVICE

        I, Christopher M. Curci, Esquire, attorney for Defendant, National Board of Osteopathic

Medical Examiners, Inc., hereby certify that on August 1, 2016, I served a true copy of the

foregoing Notice of Removal on the following counsel for Plaintiffs by way of First-class Mail,

postage pre-paid:

                           Stewart C. Crawford, Jr., Esquire
             THE LAW OFFICES OF STEWART C. CRAWFORD & ASSOCIATES
                         doing business as CRAWFORD LAW
                               55 N. Lansdowne Avenue
                                 Lansdowne, Pa 19050



Dated: August 1, 2016




1682827_I .doc
